DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022  has been entered.
 
Status of Claims
	
	Claims 13-24 of US Application No. 16/643,231, filed on 02/11/2022, are currently pending and have been examined. Claim 13 has been amended and claims 1-12 have been canceled.
	
Response to Arguments
	Applicant argues, see REMARKS 02/11/2022, that Magnet fails to teach: “…that
this future estimation is used to estimate a minimum state of charge to have a
predefined minimum power level available at terminals of the battery to ensure a
minimum level of driving in electric mode, as recited in Claim 13. Indeed, paragraph
[0038] of Magnet, which is cited in the outstanding Office Action, does not disclose or
suggest that the target SOC has anything to do with the estimation of future temperature
in step a) described in paragraph [0008] of Magnet.” Examiner cordially disagrees.

	As stated on pg. 4 of the previous action, see Final Rejection 11/30/2021, Magnet
discloses maintaining a SOC of the battery within a predefined window around a SOCT.
Magnet further teaches that the SOCT depends on varying parameters, e.g., vehicle
speed, vehicle weight, battery state of health etc.… (¶ [0038]). While the cited paragraph generally discusses that the SOCT depends on battery state of health, it is further
clarified that the parameters include the temperature estimation S12 made by
estimation device 12, i.e., future temperatures. (¶ [0044] and [0051])

	The Applicant further argues: “Laing teaches that, upon start-up, the controller is
configured to control the electric machine to drive the vehicle if the state of charge is
above a threshold. Said another way, Laing queries for this minimum state of charge at
the time of a drive, not during a previous drive. Accordingly, Liang does not teach that
this determination is made, or that the target charge for a future drive is even
considered during a prior drive. Further, nothing in Liang discloses or suggests that a
future temperature estimation is used to determine the value necessary to drive with the electric machine, which makes sense given that the determination is only made "upon start-up" (i.e. when the vehicle is ready to drive).

	From the previous office action, the Examiner understands that the limitation
regarding the future temperature is taught by Magnet (¶ [0008]) and not by Laing.
Therefore, the Applicant appears to be arguing against art that is not used to teach the
limitation.

	Applicant further argues: “Accordingly, if Laing is combined with Magnet, then a
person of ordinary skill in the art would understand that the threshold for driving via
the electric machine could be one of the parameters mention in [0038] of Magnet.
However, this parameter is determined upon start- up, as described by Magnet and not
during a current drive for a future drive. Accordingly, this parameter is also not set based on the future temperature, as neither Magnet nor Laing teaches this feature.” 

	The Examiner understands Magnet as disclosing estimating during the current mission the future temperature at the next start-up of the storage system and compares that value to a threshold. (¶ [0008]-[0009]) Therefore, the parameter is not determined at start-up but during a current running for the next start up.”

	Applicant further argues: “As discussed above, the only discussion of future
temperature in Magnet relates to whether the vehicle should recharge before it is shut
down, not as a function for estimating the minimum state of charge, during a current
phase of running the vehicle, to ensure a minimum level of driving in electric mode
during a future running of the vehicle.” Examiner disagrees for reasons stated above,
i.e., ¶ [0008]-[0009] of Magnet.

	Applicant continues: “To help clarify this difference, Claim 13 is amended to recite "maintaining the state of charge of the battery, during the phase of running the vehicle to the current destination, at the minimum state of charge." Magnet does not teach that a battery is maintained, during a current drive, at a state of charge that is estimated based on the temperature during a future drive and Laing does not cure this
deficiency.” 

	Magnet discloses maintaining the desired SOC during operation of the vehicle, e.g., through regenerative breaking. (See ¶ [0005], [0038], [0043], and [0055]) While during the operation of the vehicle could be interpreted as “during the phase of running the vehicle to the current destination” it is not explicitly during this phase, i.e., could be during starting prior to running the vehicle to the current destination. Therefore, in order to further prosecution the Examiner has provided a new rejection below in view of Tate, JR. et al.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 13-15, 17-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over by Magnet (US Patent Publication No. 2013/0245874) in view of Laing (US Patent Publication No. 2014/0012450) and in further view of Tate JR. et al. (US 2010/0280687 A1, “Tate”).

	Regarding claim 13, Magnet teaches a method for managing a state of charge of a traction battery of a hybrid vehicle power train, the method comprising, during a phase of running of the vehicle to a current destination predicting a temperature that the battery will reach, after the power train is switched off, at a time of departure to a future destination (Paragraph 0008, "During a mission of the vehicle, estimation of the temperature of the energy storage system at the beginning of the next mission of the vehicle");

	estimating, as a function of the battery temperature previously predicted, a minimum state of charge of the battery making it possible to provide, during a phase of running to the future destination, a predefined minimum power level; maintaining the state of charge of the battery at the minimum state of charge of the battery (Paragraph 0038, "Some of these strategies can be centered on seeking to maintain the state of charge SOC of the battery 8 within a predefined window around a state of charge target SOC T. The state of charge target or target window can be dependent on various parameters, including vehicle speed, vehicle weight, battery state of health, etc... One easy way to modify at least partly the strategy is to change the state of charge target or target window and/or to change to change the way it is determined. For example, if the state of charge target is defined by a formula depending on a certain number of parameters, a change of strategy can be obtained by giving a fixed predetermined, value to the state of charge target or target window, or by modifying the formula by which it is determined. In any case, modifying a state of charge target or a state of charge target window will be equivalent", This means that the target window for state of charge can be set as the minimum state and can be maintained close to this state of charge).

	Magnet fails to explicitly teach that the predefined minimum power level is a predefined minimum power level available at terminals of the battery to ensure a minimum level of driving in electric mode. However, this feature is taught by Laing (Paragraph 0005, "the EV-start SOC threshold is determined to be one selected from amongst a value sufficient to allow a vehicle to travel a prescribed distance before a SOC falls below a SOC minimum level at which an engine is started and a value sufficient to allow a vehicle to operate for a prescribed time period before a SOC falls below the SOC minimum level").

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Magnet with the target state of charge determined to provide a minimum amount of driving in an electric mode, as taught by Laing, in order to reduce fuel consumption, reduce vehicle emissions, and increase other benefits well known to be associated with electric-only driving during the phase of running to the future destination.

	The combination of Magnet and Laing does not explicitly teach maintaining the state of charge of the battery, during the phase of running the vehicle to the current destination, at the minimum state of charge. However, Tate discloses method of controlling vehicle powertrain and vehicle control system and teaches maintaining the state of charge of the battery, during the phase of running the vehicle to the current destination, at the minimum state of charge (Paragraph 0019 and 0022, “The state of charge of the battery 30 as the vehicle 10 proceeds along Trip 1 with trip route 114 or along Trip 2 with trip route 116 is indicated as curves 214 and 216 in the plot of FIG. 4, and results from the processor 44 and controller 39 controlling the powertrain 22 according to the method 400 of FIG.4. The method 400 determines whether to start the engine 34 while operating in an electric-only mode based on predetermined minimum states of charge in the battery (i.e., charge thresholds) in conjunction with the vicinity of the vehicle 10 to the various locations 106, 108, 110, 112 of FIG. 3.” The starting of the engine is done to enter into a “sustaining mode” i.e., maintains the state of charge of the battery.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Magnet and Laing, with the method of controlling the vehicle powertrain and the vehicle control system, as taught by Tate, to prevent engine starts during trips, under conditions that would otherwise warrant starting the engine, when the vehicle 10 is in the vicinity of locations at which it is likely to be shut off after traveling just an additional short distance for an additional short time period

	Regarding claim 14, the combination of Magnet in view of Laing teaches the method as claimed in claim 13. Additionally, Magnet teaches wherein parameters of the predicting the temperature that the battery will reach include: an elapsed time between an end of the current run and a start of the future run , and/or a model of variation of an ambient temperature between the end of the current run and the start of the future run (Paragraph 0042, "It is assumed that the truck is operated for a given mission for which it can be determined a start of the mission and an end of the mission. The period between two consecutive missions, hereinafter the off-mission period, is a period where the vehicle is left non-operating for a sufficient amount of time for its batteries to reach a temperature near the ambient temperature"), and/or;

	a model of thermal inertia of the battery giving a trend of the battery temperature as a function of a trend of the ambient temperature (Paragraph 0042, "The minimum duration of an off-mission period may vary a lot, especially depending on the difference between the battery temperature at the end of the previous mission and the ambient temperature, depending on the thermal inertia of the battery, etc.", This means that there is a relation 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
between the thermal inertia and the ambient temperature).

	Regarding claim 15, the combination of Magnet in view of Laing teaches the method as claimed in claim 14. Additionally, Magnet teaches wherein the elapsed time between the end of the current run and the start of the future run is obtained directly from a run scheduling system (Paragraph 0046, "the truck may be equipped with an electronic device 14 adapted to geographically locate truck T, for example comprising a satellite positioning system, which may be coupled to a navigation system where the path of the truck for the corresponding mission, or only its final destination for the mission, has been entered"), or; 

	deduced statistically from previous runs obtained from a run memorizing system, said previous runs exhibiting similarities with the current run (Paragraph 0046, "In some applications, where the truck always comes back to a predefined location at the end of a mission, it may be sufficient for the electronic, device 14 to detect if truck T approaches its usual parking place or garage"), or; 

	equal to a constant ("A mission can be considered as a day's work, so that it can be considered that a mission is about to end at a certain time of the day and that a new mission is going to start the next day").

	Regarding claim 17, the combination of Magnet in view of Laing teaches the method as claimed in claim 14. Additionally, Magnet teaches wherein the model of thermal inertia of the 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
battery is defined such that the battery temperature varies identically with the ambient temperature (Paragraph 0042, "The minimum duration of an off-mission period may vary a lot, especially depending on the difference between the battery temperature at the end of the previous mission and the ambient temperature, depending on the thermal inertia of the battery, etc.", This means that there is a relation between the thermal inertia and the ambient temperature).

	Regarding claim 18, the combination of Magnet in view of Laing teaches the method as claimed in claim 13. Additionally, Magnet teaches wherein the estimating the minimum state of charge includes selecting the maximum value from among a plurality of state of charge values, said plurality including at least a minimum state of charge value to reach the current destination, estimated as a function of a measured current temperature of the battery and; a minimum state of charge value to reach the future destination, estimated as a function of the battery temperature previously predicted (Paragraph 0038, "Some of these strategies can be centered on seeking to maintain the state of charge SOC of the battery 8 within a predefined window around a state of charge target SOC T. The state of charge target or target window can be dependent on various parameters, including vehicle speed, vehicle weight, battery state of health, etc... One easy way to modify at least partly the strategy is to change the state of charge target or target window and/or to change to change the way it is determined. For example, if the state of charge target is defined by a formula depending on a certain number of parameters, a change of strategy can be obtained by giving a fixed predetermined, value to the state of charge target or target window, or by modifying the formula by which it is determined. In any case, modifying a state of charge target or a state of charge target window will be equivalent", This means that the target window for state of charge can be set as the minimum state).

	Regarding claim 19, the combination of Magnet in view of Laing teaches the method as claimed in claim 18, wherein the plurality of state of charge values also includes a minimum state of charge to ensure a predefined life of the battery ("The state of charge target or target window can be dependent on various parameters, including vehicle speed, vehicle weight, battery state of health, etc.").

	Regarding claim 20, the combination of Magnet in view of Laing teaches the method as claimed in claim 18. Additionally, Magnet teaches wherein the minimum state of charge values to reach the current destination and to reach the future destination are calculated in real time by a method of linear modelling of a trend of available power in the battery as a function of the state of charge of the battery (Paragraph 0038, "Some of these strategies can be centered on seeking to maintain the state of charge SOC of the battery 8 within a predefined window around a state of charge target SOC T. The state of charge target or target window can be dependent on various parameters, including vehicle speed, vehicle weight, battery state of health, etc.… One easy way to modify at least partly the strategy is to change the state of charge target or target window and/or to change to change the way it is determined. For example, if the state of charge target is defined by a formula depending on a certain number of parameters, a change of strategy can be obtained by giving a fixed predetermined, value to the state of charge target or target window, or by modifying the formula by which it is determined. In any case, modifying a state of charge target or a state of charge target window will be equivalent").

	Regarding claim 23, the combination of Magnet in view of Laing teaches the method as claimed in claim 13. Additionally, Magnet teaches a non-transitory computer readable medium storing a program that, when executed by a computer, causes the computer to execute the method (Fig. 1, Paragraphs 0007-0010, It is noted that the electronic control unit 10 would have a nontransitory computer readable medium storing a program that would execute the method).

	Regarding claim 24, the combination of Magnet in view of Laing teaches the non-
transitory computer readable medium as claimed in claim 23. Additionally, Magnet teaches a hybrid vehicle comprising the aforementioned non-transitory computer readable medium (Paragraph 0001, "The invention relates to a method for controlling a hybrid automotive vehicle equipped with an internal combustion engine and an electric machine. The invention also concerns a hybrid automotive vehicle adapted to perform such a method"
    PNG
    media_image3.png
    9
    6
    media_image3.png
    Greyscale
 Fig. 1).

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Magnet in view of Liang and Tate, as applied to claim 14, above, and further in view of Wagner (US Patent Publication No. 20150100188).

	Regarding claim 16, the combination of Magnet in view of Laing teaches the method as claimed in claim 14. Additionally, Magnet teaches wherein, a location of the vehicle being known from a geolocation system and a measured minimum temperature at said location being known from a meteorological information broadcasting system (Paragraph 0044, "Estimation device 12 can also receive statistic data concerning geographical temperatures related to the season and time, on the basis of historical data. On the basis of this information, estimation device 12 estimates the temperature at which battery 8 will be at the beginning of the next mission and sends this temperature information to electronic control unit 10")

	None of Magnet, Laing, or Tate teach the model of variation of the ambient temperature is defined such that a variation of the ambient temperature is zero when a measured ambient temperature is below the measured minimum temperature; the variation is equal to a negative constant when the measured ambient temperature is above a predefined value greater than the measured minimum temperature; and the variation trends linearly between the minimum temperature and the predefined value.

	Wagner teaches the model of variation of the ambient temperature is defined such that a variation of the ambient temperature is zero when a measured ambient temperature is below the measured minimum temperature; the variation is equal to a negative constant when the measured ambient temperature is above a predefined value greater than the measured minimum temperature; and the variation trends linearly between the minimum temperature and the predefined value (Wagner Paragraph 0060, "Thus, for example, it is not necessary to cool the battery arrangement 14 if the journey is about to terminate and the ambient temperature in the target range current or in the future progression lies below the operating temperature and thus contributes to the cooling of the battery arrangement 14", The opposite would be true if the ambient temperature were higher than the operating temperature.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Magnet in view of Laing and Tate with the teachings of Wagner. Doing so would allow for the ambient temperature to be taken into account when considering the temperature change in the battery thus allowing for efficient cooling (Paragraph 0011, "The ambient air is used as an additional energy source for heating or cooling the battery arrangement. As a consequence, the energy consumption for artificially heating or cooling the battery arrangement is  reduced").

	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Magnet in view of Laing and Tate, as applied to claim 20, above, and further in view of MitTabatabaei (US Patent Publication No. 20170222448).

	Regarding claim 21, the combination of Magnet in view of Laing teaches the method as claimed in claim 20. Additionally, Magnet teaches modelling battery and ambient temperature (Paragraph 0038). 

	Neither Magnet nor Laing explicitly teach that the linear modelling method is a recursive least squares method.

	MitTabatabaei teaches that the linear modelling method is a recursive least squares method (Paragraph 0037, "The battery management system 180A applies a linear recursive least square filter to the scalar representation of the electrochemical-based battery model to determine the scalar representation of the at least one physical parameter").

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Magnet in view of Laing and Tate with the teachings of MitTabatabaei. Doing so would simplify the computation required to be done (Paragraph 0039, "Recursive Least Squares (RLS) is an adaptive filter which recursively finds the coefficients that minimize a weighted linear least  squares cost function relating to the input signals. Adaptive filters, such as the Recursive Least Squares (RLS) provide a system with a linear filter that has a transfer function controlled by variable parameters a means to adjust those parameters. One advantage of RLS is extremely fast convergence.").
	
	Regarding claim 22,the combination of the previously cited prior art teaches the
method as claimed in claim 21. Additionally, Magnet teaches modelling battery and ambient temperature (Paragraph 0038).

	Further, MitTabatabaei teaches that on each new estimation of a state of charge value obtained recursively from the preceding estimation, said preceding estimation is multiplied by an omission factor (Paragraph 0037, "Additionally, in some embodiments, the battery management system 180A maintains a constant cost of estimation and preventing unbounded estimation gains by applying a time varying forgetting factor to the scalar representation of the electrochemical-based battery model").

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of the previously cited prior art with the aforementioned additional teachings of MitTabatabaei. Doing so would simplify the computation required to be done (Paragraph 0039, "Recursive Least Squares (RLS) is an adaptive filter which recursively finds the coefficients that minimize a weighted linear least squares cost function relating to the input signals. Adaptive filters, such as the Recursive Least Squares (RLS) provide a system with a linear filter that has a transfer function controlled by variable parameters a means to adjust those parameters. One advantage of RLS is extremely fast convergence.").

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662